    Case: 1:20-cv-00841-PAB Doc #: 3 Filed: 08/13/20 1 of 3. PageID #: 22




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO


 Samuel Montgomery,                                  Case No. 1:20 cv 841

                                 Plaintiff,
                  -vs-                               JUDGE PAMELA A. BARKER


 Cuyahoga County Jail,                               MEMORANDUM OPINION AND
                                                     ORDER

                                 Defendant.


                                              Background

        Pro se plaintiff Samuel Montgomery has filed a prisoner civil rights complaint under 42

U.S.C. § 1983 against the Cuyahoga County Jail. (Doc. No. 1.) He seeks damages for pain and

suffering and a broken tooth he sustained after he was served spaghetti in the Jail that had a rock in

it. (Id. at 5.)

                                          Standard of Review

        Although pro se pleadings are construed liberally, see Williams v. Curtin, 631 F.3d 380, 383

(6th Cir. 2011), such principles are not without limits. See Young Bok Ong v. Gipson, 423 F. App’x

506, 510 (6th Cir. 2011). Pro se plaintiffs must still meet basic pleading requirements, and courts are

not required to “conjure allegations on [their] behalf.” Erwin v. Edwards, 22 F. App’x 579, 580 (6th

Cir. 2001).

        Federal district courts are expressly required, under 28 U.S.C. § 1915A, to review all prisoner

complaints seeking redress from a governmental entity, and to dismiss before service any such action

that the court determines is frivolous or malicious, fails to state a claim on which relief can be granted,
   Case: 1:20-cv-00841-PAB Doc #: 3 Filed: 08/13/20 2 of 3. PageID #: 23




or seeks monetary relief from a defendant immune from such relief. To survive a dismissal for failure

to state a claim, “a complaint must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.” Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding

that the dismissal standard articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007) governs dismissals for failure to state a claim under 28 U.S.C.

§1915A).

                                              Discussion

       Upon review, the Court finds that the plaintiff’s complaint must be dismissed.

       First, the plaintiff has no plausible claim relief under § 1983 against the Cuyahoga County

Jail. Agencies and departments of Cuyahoga County are not sui juris and cannot be sued in their

own right. See e.g., Loper v. Cuyahoga County Children and Family Services, No. 1:18 CV 1598,

2019 WL 1597552, at *2 (N.D. Ohio, April 15, 2019) (citing cases). Further, even when the

plaintiff’s complaint is construed as against Cuyahoga County itself, it fails to contain allegations

sufficient to state a plausible claim. A local government entity may be liable under §1983 only when

its own official policy or custom inflicts the injury that forms the basis of the claim. Monell v. Dep't

of Soc. Servs., 436 U.S. 658, 691 (1978). The plaintiff’s allegations do not plausibly suggest that an

unconstitutional policy or custom of Cuyahoga County itself caused the injury he complains of.

       Second, the plaintiff’s allegations – indicating that he was served food containing a foreign

body on one occasion -- are insufficient to rise to the level of a constitutional deprivation for which

§ 1983 provides a remedy. Courts have consistently held that isolated incidents of foreign bodies

surfacing in prison food, as the plaintiff alleges here, do not characterize the kind of extreme

deprivation required to make out an Eighth Amendment claim. See Smith v. Younger, No. 985482,


                                                   2
    Case: 1:20-cv-00841-PAB Doc #: 3 Filed: 08/13/20 3 of 3. PageID #: 24




1999 WL 623355, at *2 (6th Cir. Aug. 9, 1999); Price v. Milmar Food Group, LLC, No. 17013011,

2018 WL 4346688, at *1 (E.D. Mich. July 16, 2018), Rep. and Rec. adopted by, 2018 WL 4333976,

at *1 (E.D. Mich, Sept. 11, 2018) (dismissing § 1983 claim in which the plaintiff alleged he bit into

a rock or stone that was in his food, resulting in damage to his tooth).

                                             Conclusion

       Accordingly, the plaintiff’s federal civil rights complaint is hereby dismissed pursuant to 28

U.S.C. § 1915A. 1 In light of this dismissal, the plaintiff’s application to proceed in forma pauperis

(Doc. No. 2) is denied as moot. The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3) that

an appeal from this decision could not be taken in good faith.

       IT IS SO ORDERED.



                                                      s/Pamela A. Barker
                                                      PAMELA A. BARKER
Date: August 13, 2020                                 U. S. DISTRICT JUDGE




1
 The dismissal is without prejudice to any state-law tort claim the plaintiff may pursue in state court
on the alleged facts, as to which the Court expresses no opinion.
                                                  3
